Citation Nr: 1328610	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  11-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disorder, now characterized as small disc protrusion at L4-L5 with mild spinal stenosis and mild neuroforaminal narrowing, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for left knee torn meniscus, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for right knee torn meniscus, to include as secondary to service-connected disabilities.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected left lower leg extremity neurological abnormalities.  

5.  Entitlement to an initial rating in excess of 10 percent for service-connected left lower leg extremity neurological abnormalities.



6.  Entitlement to a rating in excess of 10 percent for service-connected left leg stress fracture residuals.  

7.  Entitlement to a rating in excess of 10 percent for service-connected right leg stress fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in November 2008 (increased rating claims) and September 2009 (service connection claims) by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  




The RO previously denied service connection for a low back disorder in August 2007.  He was notified of this decision in August 2007, and did not appeal the decision.  While acknowledging that the RO in September 2009 adjudicated the Veteran's claim on a de novo basis, the Board is nevertheless required to address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for a low back disorder.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

In November 2009, the Veteran presented testimony at a hearing conducted at the RO by a local Decision Review Officer (DRO).  Later, in July 2011, he provided testimony before the undersigned Veterans Law Judge in a video conference hearing.  Transcripts of both hearings have been associated in the Veteran's claims folder.

As the appeal of the Veteran's claims for ratings in excess of 10 percent for his service-connected left and right lower extremity neurological abnormalities emanate from the Veteran's disagreement with the initial ratings assigned in November 2008, the Board has characterized the claims as those seeking higher initial ratings, in accordance with the holding of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issue of the now reopened service connection claim for a low back disorder, entitlement to service connection for left and right knee disorders, and the claims seeking entitlement to initial ratings in excess of ten percent for service-connected left and right lower leg extremity neurological abnormalities and for ratings in excess of ten percent for service-connected left and right leg stress fracture residuals are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An August 2007 rating decision denied the appellant's claim of entitlement to service connection for a low back disorder.  The appellant was notified of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial in August 2007 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision which denied service connection for a low back disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the August 2007 rating decision, in connection with Veteran's request to reopen a claim of service connection for a low back disorder, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist the appellant has been satisfied in this case.  The Veteran's service treatment records, and VA and private medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  The appellant has not informed VA of any outstanding existing medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained. 

In regard to the Veteran's reopened claim in which he seeks to be service connected for a low back disorder, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claim seeking service connection for a low back disorder previously denied in the August 2007 RO decision.  Thus, further discussion concerning those requirements discussed above, regarding VA's duties to notify and assist, is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In an August 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disorder "(claimed as secondary to leg stress fractures)."  This rating decision indicates that as the evidence of record at that time showed that no evidence of the claimed condition existed, the claim was denied.  The Veteran did not appeal this denial of his claim. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran was notified of the decision, but did not appeal. 

Nothing pertinent to the instant back disorder claim was received and associated with the claims file during the year subsequent to notice of the August 2007 RO denial.  As such, no new and material evidence relevant to the claim of entitlement to service connection for a low back disorder was received during the relevant period and the August 2007 RO rating decision became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The claim of entitlement to service connection for a low back disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim of entitlement to service connection for a low back disorder in March 2009.

Additional evidence associated with the claims file following the RO's prior final denial in August 2007 includes several private medical records, and the report of an August 2009 VA spine examination which indicate that the Veteran has low back-related disorders.  These include diagnoses of lumbar spine radiculopathies (November 2008 private "EMG" (electomyograph) report), lumbar "HNP" (herniated nucleus pulposus) (March 2009 private physician letter), and an August 2009 VA spine examination report, which included a diagnosis of small disc protrusion at L4-L5, with mild spinal stenosis and mild neuroforaminal narrowing.  This VA diagnosis, the Board parenthetically observes, was taken from November 2008 private MRI (magnetic resonance imaging) findings included as part of January 2009 private physician letter.  

The Board finds that this evidence is both new and material. The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material in that it indicates that the Veteran currently has medically-diagnosed lumbar spine-related disorders.  As noted, in August 2007 the RO found that the Veteran did not have a back-related disorder.  In light of the above, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is both new and material in that it relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim. 

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a low back disorder, the appeal to this extent is allowed.


REMAND

The reopening of the claim of service connection for a low back disorder triggers certain duty to assist provisions under the law, which must be met prior to de novo review of the claim.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, while an examination was conducted in August 2009, at which time the examiner opined that it was "less likely than not" that the Veteran's claimed low back disorder came to be manifested as "direct or proximate result of the [service-connected] s/p [status post] stress fracture of both legs."  The examiner also opined that the Veteran's low back disorder was "most likely caused by or the result of his working up to 60 hours per week in a fast paced heavy manual labor environment, with less than adequate seating for the 'on car' supervisor."  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Further, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

Ascertaining whether the Veteran currently has a low back disability which is secondarily related to a service-connected disability (the Board observes that service connection has been granted for status post stress fractures of the left and right legs), is best resolved by obtaining a competent medical opinion.  Here, what is lacking is a medical opinion which address the aggravation component of secondary service connection.  VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).

Likewise, concerning the instant two claims where the Veteran seeks service connection for left and right knee disorders, while the VA examiner in August 2009 opined that it was "less likely as not" that the Veteran had a left or right knee disorder which occurred as a "direct or proximate result" of his service-connected status post bilateral leg stress fractures, the examiner did not provide an opinion as to whether the Veteran had a knee disorder which was aggravated by his service-connected status post bilateral leg stress fractures.  As such, as was the case with the low back claim, these provided opinions are not sufficient to enable the Board to at this time adjudicate these claims.  

Concerning the Veteran's claims in which he here seeks increased ratings for his service-connected status post fracture residuals of his left and right legs, and for his left and right lower extremity neurological abnormalities, the Veteran was most recently afforded a VA examination concerning these disabilities in October 2008.

Review of the October 2008 VA bones examination shows that the examiner provided a diagnosis of status post bilateral stress fractures with residual numbness, pain and giving way with prolonged standing.  

Concerning his four service-connected disabilities now on appeal, in the course of a hearing conducted by the undersigned in July 2011, the Veteran essentially testified that all four disabilities had worsened since he was last examined.  

When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95, para. 11 (Apr. 7, 1995) (where a claimant affirmatively asserts to the Board that a further increase in disability has occurred subsequent to the prior examination and decision, an additional examination may be required).  The Veteran has credibly asserted that his service-connected disabilities have all essentially grown more severe since the latest VA examination took place more than four years ago in October 2008.  In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render a decision on the claims.  38 C.F.R. § 3.159(c)(4).

Finally, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, in readjudicating the claims seeking increased ratings for the left and right stress fracture residuals the RO must consider the Hart decision.  The Board also again notes that as the Veteran is deemed to have perfected an appeal to the initial ratings assigned following the grant of service connection for his left and right lower extremity neurological abnormalities, the Board has characterized this issue in accordance with the decision of the Court in Fenderson, at 126 (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of compensation. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran's complete claims file, to include his service treatment records and all post service medical evidence, be reviewed by the VA examiner who conducted the August 2009 joints and spine examinations.  If this August 2009 examiner is not available, the claims file should be sent to another suitably-qualified professional to render the requested opinions.  If the medical professional determines that an examination of the Veteran is necessary, such an appropriate examination should be scheduled.  The reviewing medical professional should review the entire claims folder, and render medical opinions as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) as to the following:

Is it at least as likely as not that any low back or bilateral knee disability shown to be present was caused or aggravated by the Veteran's service-connected left and right leg status post stress fractures?

If it is determined that the Veteran's low back and/or left or right knee disabilities was worsened by his bilateral status post stress fractures, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis, Hunt.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions is necessary -- to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.  The Veteran's claims file must be made available to the examiner for review.

2.  The RO/AMC should also schedule the Veteran for a VA orthopedic examination to evaluate the nature and extent of the left and right leg stress fracture residuals and a neurological examination to determine the nature and extent of the service-connected left and lower leg extremity neurological abnormalities.  The Veteran's claims folder must be made available to and be reviewed by the examiners in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  The examiners should elicit a complete history, the pertinent details of which should be included in the examination reports.  All pertinent symptomatology should be annotated in the examination reports.  The examiners should provide a full discussion of symptoms associated with the Veteran's service-connected disabilities.  

Following examination of the Veteran and review of the claims file, the orthopedic examiner should identify all currently present manifestations of the service-connected left and right status post stress fracture residuals.  The examiner should specifically indicate whether associated left and right impairment is best described as slight, moderate, or marked.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion.

The neurological examiner must specifically identify any evidence of neurological manifestations due to the service-connected left and right lower extremity neurological abnormalities.  If such neurological manifestations are present, the examiner should state whether there is complete or incomplete paralysis of the nerve.  If incomplete, the examiner should state whether it is mild, moderate, moderately severe or severe with marked muscular atrophy.



A discussion of the complete rationale for all opinions expressed should be included in the examination report.  All conclusions must be supported by complete rationale.

3.  The RO/AMC should notify the Veteran that it is his responsibility to report for any scheduled VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of all indicated development, the RO should readjudicate the issues on appeal in light of all the evidence of record.  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  The RO/AMC should also consider whether "staged" ratings are appropriate concerning the four increased rating claims in light of Fenderson and Hart.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




